Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/04/2020 and 12/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On paragraphs 66 and 67 a “sealing tool 13” is mentioned. The Examiner considers that they are typos, a “sealing tool 12” is disclosed and a “clamping frame 13” is also disclosed
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2:
On the first line the Claim reads “wherein said belt conveying module with said sealing station open can preferably be raised”. The term "preferably" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d). For prosecution 

Note:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 8, 11 to 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosaro (US 2018/0072443).
Regarding Claims 1, 11 and 16:
Cosaro discloses a packaging machine for the production of a plurality of individual packagings, each packaging having a planar product carrier, and a top film which encloses a product positioned on said product carrier in a gas-tight manner (Figure 1, sealed packages 23, The lower part of the packages under the seal will be considered the planar product carrier and the part above will be considered the top film), the packaging machine comprising: 
a sealing station (Figure 1, evacuating station 6 and sealing station 3 will be considered the sealing station) the sealing station with a tool upper part which comprises an outer frame as well as at least one sealing tool mounted movable therein for a sealing operation (Figure 1, evacuation assembly 60 will be considered the tool upper part, head 60a the outer frame and sealing bar 61 the sealing tool), and with a 
wherein said sealing station has a closed position in which said tool upper part and said tool lower part are moved toward each other in such a way that said outer frame together with said belt conveying module form a sealing chamber (paragraph 90, both head 60a and support 60b are movable with respect to one another); and 
wherein in the closed position of said sealing station, said sealing tool mounted in said sealing chamber can be lowered for the sealing operation from a resting position, in which it is mounted spaced from said conveyor belt, to a sealing position that is moved closer to said conveyor belt, in which said conveyor belt absorbs, at least in sections, a sealing force exerted by said sealing tool as a counter-pressure support (Figures 5 and 6a show a sealing position with the head 60a contacting and exerting a force over the belt 60b).

Regarding Claims 2 and 12:
Cosaro discloses wherein said belt conveying module with said sealing station open can be raised from a transport position in a direction of said outer frame arranged thereabove in order to form said sealing chamber (As discussed from claim 1, paragraph 90, both head 60a and support 60b are movable with respect to one another and have to be open to receive the carriers) wherein said respective product 

Regarding Claim 3:
Cosaro discloses that the tool lower part comprises a lifting mechanism to raise said belt conveying module (Paragraph 90 mentions a joint actuator not numbered).

Regarding Claim 4 and 13:
Cosaro discloses that sealing tool and said belt conveying module are disposed to be lowered together to a cutting position for performing a cutting operation (Figure 4C shows that both parts are lowered together to operate the seal bars 31 and 32).

Regarding Claims 5, 6, 13 and 14:
Cosaro discloses that the tool upper part comprises a clamping frame for securing said top film, and wherein when said tool upper part is in said closed position, said clamping frame is disposed between said outer frame and said belt conveying module for the formation of said sealing chamber; also that at least one ventilation and/or venting duct is formed in said closed position by way of said outer frame and said clamping frame, wherein the at least one ventilation and/or venting duct may create a desired packaging atmosphere (Figure 3C, paragraph 112, the region of portion 68 where the channels 68g are located will be considered the clamping frame and the channels 68 will be considered the venting ducts, Flusher 34 provides a flush gas if required).

Regarding Claim 7:
Cosaro discloses at least one support unit for said clamping frame provided on said belt conveying module, and said clamping frame rests on said at least one support unit at least temporarily in a 

Regarding Claim 8:
Cosaro discloses one separately actuatable feeding belt which is positioned in a direction of transport upstream of said belt conveying module of said sealing station (Figure 1, conveyor belt 30). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cosaro (US 2018/0072443) as applied to Claim 1 above and in view of Buchko (US 5443150).
Regarding Claim 9:
As discussed above for claim 1, Cosaro discloses the invention as claimed.
Cosaro does not disclose a guide for the product carriers in the conveyor belt.
Buchko teaches a guide for the product carriers (guide brackets 40a, Figures 4 and 5) on both sides of the belt to avoid shifting of the carriers on the belt while being transported.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Cosaro the teachings of Bucko and include guides at both sides of the belt to avoid shifting of the carriers on the belt while being transported.

Regarding Claims 10 and 15: 
As discussed above for claim 1, Cosaro discloses the invention as claimed.

Buchko teaches a similar packaging machine that conveys several lanes of packages.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Cosaro the teachings of Bucko and convey to seal several lanes of packages since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Scolaro (US 2001/0011445) and Koke (US 7464521) disclose sealing stations for skin packaging with a conveyor to remove the packages from the station; while Osterrieder (US 2012/0272623) discloses one or several conveyors in the sealing chamber that are movable towards a sealing tool upper part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731